DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 09/02/2021 and 10/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0151929 to Song et al.

    PNG
    media_image1.png
    574
    789
    media_image1.png
    Greyscale

With respect to claim 1, Song et al. teach a battery pack comprising: a plurality of battery modules B each comprising a plurality of battery cells, each of the plurality of battery modules arranged side by side in a first direction; and a cooling mechanism 1 having passages arranged adjacent to the plurality of battery modules B to conduct a heat transfer medium (a cooling fluid) to cool the plurality of battery modules B, the cooling mechanism 1 comprising: a plurality of inflow tubes 100 arranged adjacent to a center line extending through centers of the plurality of battery modules B in the first direction, the plurality of inflow tubes A1 having first distal ends A1in to receive heat transfer medium and second distal ends A1out to discharge heat transfer out of the plurality of inflow tubes A1 to discharge heat transfer medium therefrom (Song et al.: Section [0057]; Fig. 3).
Song et al. do not specifically teach the plurality of outflow tubes being disposed in a position further outwardly from the center line than the plurality of inflow tubes. 
However, the particular rearrangement of the positions of the plurality of inflow tubes and the plurality of outflow tubes were held to be an obvious matter of design choice, since both the specification and claim do not show any significant advantage of having the plurality of outflow tubes being disposed in a position further outwardly from the center line than the plurality of inflow tubes. In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

With respect to claim 2, Song et al. teach the battery pack, wherein the cooling mechanism 1 is configured to: conduct the heat transfer medium in the first direction along the plurality of inflow tubes A1 to sequentially cool the plurality of battery modules B in the first direction; guide the heat transfer medium from the plurality of inflow tubes A1 to the plurality of outflow tubes B1; and conduct the heat transfer medium in a second direction opposite to the first direction along the plurality of outflow tubes B1 to sequentially cool the plurality of battery modules B in the second direction (Song et al.: Section [0057]; Fig. 3).

With respect to claim 3, Song et al. teach the battery pack, wherein the cooling mechanism further comprises: a hub member comprising: an inlet to receive heat transfer medium; and an outlet to discharge heat transfer medium; a hub passage comprising: an inflow passage 16 to guide the heat transfer medium from the inlet toward the plurality of inflow tubes out of the plurality of inflow tubes A1 to the plurality of outflow tubes B1, the turning passage 12 configured to separate streams of the heat transfer medium flowing through the plurality of inflow tubes adjacent to the center line from each other (Song et al.: Section [0057]; Fig. 3). 

With respect to claim 4, Song et al. teach the battery pack, wherein the hub passage further comprises a first barrier wall 18 provided in the hub passage to isolate the inflow passage 16 and the outflow passage 17 from each other to isolate a stream of the heat transfer medium flowing in the inflow passage 16 from mixing with a stream of the heat transfer medium flowing in the outflow passage 17 from mixing (Song et al.: Section [0057]; Fig. 3).

With respect to claim 5, Song et al. teach the battery pack, wherein the plurality of inflow tubes comprise: a first sub-inflow tube A1 disposed at a first side respect to the center line; and a second sub-inflow tube A2 disposed at a second side opposite to the first side respect to the center line, wherein the plurality of outflow tubes comprises: a first sub-outflow tube B1 disposed at a first side respect to the center line; and a second sub-outflow B2 tube disposed at a second side opposite to the first side respect to the center line, and wherein the turning passage comprises: a first sub-turning passage 12 connecting the first sub-inflow tube A1 to the first sub-outflow tube B1; and a second sub-turning passage 12 connecting the second sub-inflow tube A2 to the second sub-outflow tube B2 (Song et al.: Section [0057]; Fig. 3).

With respect to claim 6, Song et al. teach the battery pack, wherein the turning passage 12 comprises a unitary piece extending in a third direction intersecting the first direction, the turning passage 12 further comprising a second barrier wall 19 to isolate a first sub-inflow tube A1 from a second sub-inflow tube A2 to isolate a stream of the heat transfer medium flowing in the first sub-inflow tube A1 from mixing with a stream of the heat transfer medium flowing in the second sub-inflow tube A2 (Song et al.: Section [0057]; Fig. 3).

With respect to claim 7, Song et al. teach the battery pack, wherein the plurality of inflow tubes A1 and A2 and the plurality of outflow tubes B1 and B2 are symmetrical with respect to the center line (Song et al.: Section [0057]; Fig. 3).

With respect to claim 8, Song et al. do not specifically teach the battery pack, wherein a gap between the first sub-inflow tube and the second sub-inflow tube is less than a gap between the first sub-inflow tube and the first sub-outflow tube and a gap between the second sub-inflow tube and the second sub-outflow tube
However, the particular rearrangement of the positions of the plurality of inflow tubes and the plurality of outflow tubes were held to be an obvious matter of design choice, since both the specification and claim do not show any significant advantage of having a gap between the first sub-inflow tube and the second sub-inflow tube is less than a gap between the first sub-inflow tube and the first sub-outflow tube and a gap between the second sub-inflow tube and the second sub-outflow tube. In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

With respect to claim 13, Song et al. teach the battery pack, wherein the passages of the cooling mechanism 1 further comprise a rib extending in at least one of the plurality of inflow tubes 100 and the plurality of outflow tubes 100 in the first direction to divide the at least one of the plurality of inflow tubes and the plurality of outflow tubes 100 into a plurality of channels (Song et al.: Section [0057]; Fig. 7).

With respect to claim 15, Song et al. teach the battery pack, further comprising a cooling fluid (a heat transfer medium) disposed in the passages (Song et al.: Section [0057]; Fig. 3).

With respect to claim 17, Song et al. teach the battery pack, wherein the plurality of battery modules B define first and second outer opposed ends along the first direction and first and second outer lateral sides intersecting the first and second outer opposed ends, the plurality of inflow tubes 100 and the plurality of outflow tubes 100 extending between the first and second outer lateral sides (Song et al.: Section [0057]; Fig. 3).
Song et al. do not specifically teach the battery pack, wherein the outflow tubes being arranged adjacent to the first and second lateral sides of the plurality of the battery modules.
However, the particular rearrangement of the positions of the plurality of outflow tubes were held to be an obvious matter of design choice, since both the specification and claim do not show any significant advantage of having the outflow tubes being arranged adjacent to the first and second lateral sides of the plurality of the battery modules. In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).	

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0151929 to Song et al. in view of US Patent Application Publication 2018/0123191 to Dudley et al.
With respect to claim 9, Song et al. teach the battery pack, further comprising a support member 6 to support the plurality of battery modules B and the cooling mechanism 1 (Song et al.: Section [0057]; Fig. 3).
Song et al. do not specifically teach the support member comprising a recessed portion to receive the cooling mechanism, further comprising an elastic member provided on the recessed portion between the cooling mechanism and the support member, the elastic member elastically supporting the cooling mechanism. 
However, Dudley et al. teach a battery system comprising a metallic end plates 90 and 100 (the support member) comprising a receiving brackets 2500 and 2502 (a recessed portion) to receive a conduit 102 (the cooling mechanism), further comprising first and second finger portions 2500 and 2502 (an elastic member) provided on the receiving brackets 2500 and 2502 (the recessed portion) between the conduit 102 (the cooling mechanism) and the metallic end plates 90 and 100 (the support member), the first and second finger portions 2500 and 2502 (the elastic member) elastically supporting the conduit 102 (the cooling mechanism) (Dudley et al.: Sections [0024] and [0079] ;Fig. 6). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Song et al. with the above teaching from Dudley et al. with the motivation of having a means such the support member and the elastic member hold the cooling mechanism in place securely.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0151929 to Song et al. in view of US Patent Application Publication 2011/0045334 to Meintschel et al.
With respect to claims 11 and 12, Song et al. do not specifically teach the battery pack, further comprising a thermally conductive plate arranged between the cooling mechanism and the plurality of battery modules to transfer heat generated in the plurality of battery modules to the cooling mechanism, further comprising a buffer pad arranged between the thermally conductive plate and the plurality of battery modules to buffer and support a side of the plurality of battery modules. 
However, Meintschel et al. teach a battery comprising a thermally conductive plate 8 arranged between the cooling mechanism and the plurality of battery modules 11.1 to transfer heat generated in the plurality of battery modules 11.1 to the cooling mechanism, further comprising a heat conducting foam (a buffer pad) arranged between the thermally conductive plate 8 and the plurality of battery modules 11.1 to buffer and support a side of the plurality of battery modules 11.1 (Meintschel et al.: Section [0014]; Fig. 7).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Song et al. with the above teaching from Meintschel et al. with the motivation of having a means such thermally conductive plate and buffer pad would help increase heat transfer efficiency.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0151929 to Song et al. in view of US Patent Application Publication 2010/0009248 to Fuhrmann et al.
With respect to claim 16, Song et al. do not specifically teach the battery pack, wherein the heat transfer medium comprises a refrigerant capable of undergoing a phase change at room temperature. 
However, Fuhrmann et al. teach using R134a as a cooling medium or a refrigerant in a battery assembly (Fuhrmann et al.: Section [0023]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Song et al. with the above teaching from Fuhrmann et al. with the motivation of having a means such R134a is a common refrigerant being used in the art.

Response to Arguments
Applicant’s arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the plurality of outflow tubes being disposed in a position further outwardly from the center line than the plurality of inflow tubes.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. 
First, Song et al. teach the same structure as claimed except the flow direction of the tubes are opposite. However, there are only two possible flow directions. It would have been obvious as of the effective filing dated of the claimed invention to have the plurality of outflow tubes being disposed in a position further outwardly from the center line than the plurality of inflow tubes, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) 

Therefore the rejections will be maintained.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).

	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        2/25/2022